On January 9, 1909, the special judge trying the cause, after overruling the motion for a new trial, entered judgment against the plaintiff, taxed him with the cost, and gave him 90 days in which to prepare and serve a case-made. After the expiration of the term, and after he had ceased to sit as such, said judge, on March 30, 1909, granted an extension of time for said purpose, and the case-made in question was signed and settled by him within the time thus extended.
The petition in error should be dismissed, pursuant to the motion filed. The law in Hornor et al. v. Goltry   Sons,23 Okla. 905, 101 P. 1111, and cases there cited, govern this case.
It is so ordered.
All the Justices concur. *Page 425